FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD ROY SCOTT,                                No. 12-35737

               Plaintiff - Appellant,             D.C. No. 3:11-cv-05509-BHS

  v.
                                                  MEMORANDUM *
KELLY CUNNINGHAM, Superintendent,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Richard Roy Scott appeals pro se from the district court’s order imposing

monetary sanctions and judgment dismissing his 42 U.S.C. § 1983 action with

prejudice for failure to comply with the sanctions order. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
entry of monetary sanctions, Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d

644, 648 (9th Cir. 1997), and its sanction of dismissal of the case with prejudice,

Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion in imposing monetary

sanctions because the record supports its conclusion that Scott knowingly filed

duplicative and frivolous motions. See Leon v. IDX Sys. Corp., 464 F.3d 951, 958

(9th Cir. 2006) (district court’s bad faith findings are reviewed for clear error);

Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001) (“[T]he district court has the

inherent authority to impose sanctions for bad faith, which includes a broad range

of willful improper conduct.”); Batarse, 115 F.3d at 649 (bad faith finding is

warranted where litigant “knowingly or recklessly raises a frivolous argument, or

argues a meritorious claim for the purpose of harassing an opponent” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion in sanctioning Scott by

dismissing his case with prejudice because the court warned Scott that failure to

comply with the sanctions order would result in dismissal, and Scott’s frivolous

and duplicative motions needlessly disrupted the litigation and burdened the court

and opposing counsel. See Leon, 464 F.3d at 961 (“[W]e do not disturb the district

court’s choice of sanction unless we have a definite and firm conviction that the


                                           2                                     12-35737
district court committed a clear error of judgment[.]” (citation and internal

quotation marks omitted)); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

1991) (setting forth the factors for determining whether to dismiss for failure to

comply with a court order and finding no abuse of discretion where three of the

five factors weighed strongly in favor of dismissal).

      We reject as unpersuasive Scott’s contentions regarding his motion for

voluntary dismissal, the signing of the dismissal order, and alleged judicial bias.

      AFFIRMED.




                                           3                                    12-35737